         Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 1 of 15



UNITED STATES DISTRICT COURT                                                                    FH J^'/s H
SOUTHERN DISTRICT OF NEW YORK

ROBINSON SALTO, on behalf of himself, individually,
and on behalf of all others similarly situated,

                               Plaintiff,                            DECISION AND ORDER

               -agamst-                                               17 Civ. 3583 (FED)

ALBERTO'S CONSTRUCTION, LLC AND CARLOS
RIVERA-SALTO, individually,

                               Defendants,
                                                        -X
PAUL E. DAVISON, U.S.M.J.:


       On May 12, 2017, the plaintiff, Robinson Salto ("Plaintiff), on behalf of himself and

others similarly situated, filed a complaint asserting wage-and-hour claims pursuant to the Fair


Labor Standards Act ("FLSA") and the New York Labor Law ("NYLL") against the defendants,

Carlos Rivera-Salto ("Defendant") and Alberto's Construction, LLC (collectively "Defendants").


Dkt 1. On November 6, 2018, the undersigned, pursuant to an order of reference, dated July 25,


2018, Dkt. 25, conducted a settlement conference during which the parties engaged in extensive,


court-supervised negotiations. At a follow-up telephone conference, on November 16, 201 8, the


parties informed the Court that they had agreed on settlement terms. On December 4, 2018, the


parties consented to Magistrate Judge jurisdiction for all purposes pursuant to 28 U.S.C. §


636(c). Dkt 31. On January 28, 2019, Plaintiff, on behalf of all parties, filed a copy of the

parties' fully executed settlement agreement, Dkts. 35-1, 45-2, and a proposed stipulation and


order of dismissal, Dkt 35-2, which this Court so ordered on February 1, 2019, Dkt. 36. The


Court retained jurisdiction for the sole purpose of enforcing the settlement agreement. Dkt 36.


Presently before this Court is Plaintiffs Motion to Enforce the Parties Settlement Agreement
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 2 of 15



and Enter Judgement. Dkt. 43. For the reasons set forth below, Plaintiffs motion is


GRANTED.

  I. BACKGROUND

        The parties settlement agreement provided that Defendants were to pay Plaintiff, and


Plaintiffs counsel, an aggregate amount of $60,000.00 over a twelve-month period. The first


payments were to be paid on or before March 1, 2019. The parties agreed that each month the


payments would be made by three separate checks, all sent directly to Plaintiffs counsel. Two


checks in the amount of $1,633.56 each were to be made payable to Plaintiff to cover the


Plaintiffs back wages and liquidated damages, respectively, totaling $39,205.44 over twelve

months. The third check in the amount of $ 1 ,732.88 was to be made payable to Bon-elli &


Associates, P.L.L.C., to cover attorneys' fees and costs, totaling $20,794.56 over twelve months.


        The agreement also provided the following:


        In the event that Defendants fail to make the settlement payments in a timely
        manner pursuant to the above schedule set forth in this Agreement, counsel for
        Plaintiff shall provide notice of the default by email to Defendants .... Defendants
        will then have ten ( 10) days from the date of receipt of such notice within which to
        cure the default by delivering to Plaintiffs attorneys at the address listed above via
        overnight delivery any amounts due and owing to Plaintiffs attorneys. If
        Defendants timely cure their breach, no other dates in the above schedule shall
        become altered or in any way affected. If Defendants fail to timely cure their
        breach, two hundred percent (200%) of the entire unpaid balance of the payments
        ($60,000.00 less any payments made under this Agreement) will then become due
        and owing, and Plaintiff may apply to the Court, which will retain jurisdiction over
       the Action to enforce the terms of this Agreement, to enter judgement for that
       amount, plus reasonable attorneys' fees and costs associated with seeking
       judgement for Defendants' breach including costs and fees for any motion for costs
        and fees.


Dkt. 45-2 at 4.


       Plaintiff alleges that, to date, Defendants have failed to make any payments


covering Plaintiff's back wages and liquidated damages. As to attorneys' fees, the parties
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 3 of 15



agree that Defendants were initially making timely payments and that Defendants, at


some point, fell behind on payments. Plaintiff appears to now contend that, as of the date


of their reply to Defendants' opposition to this motion, Defendants were behind one


payment for attorneys' fees and costs in the amount of $1,732.88. Diet. 50 at 6.


Defendants assert that they caught up on these payments and deny that they are in default


on attorneys fees and costs owed. Dirts. 48 at 1-2; 49 at 1. As of December 10, 2019, the


date of the filing of the instant motion. Defendants had made nine payments totaling


$15,595.94 for attorneys' fees and costs, leaving a total of $5,198.65 owed. Dkts. 45 at 6;


48 at 1. As of January 1 7, 2020, the date on which Plaintiff filed his reply, Plaintiff

acknowledged that Defendants had made two additional payments towards attorneys'


fees and costs, bringing the total payments made to eleven. Dkt. 50 at 5. Thus, as eleven


payments were due as of January 17, 2020,1 and the parties agree that eleven payments


had been made as of that date, Defendants were no longer in default as it relates to


attorneys' fees and costs owed pursuant to the settlement agreement.


        Following the Court's approval of the settlement agreement. Defendants allege


that Plaintiff was arrested after he was involved in a car accident purportedly caused by


his driving under the influence. Dkts. 48 at 2, 49 at 2. Defendant avers that he bailed


Plaintiff, his uncle, out of jail and that Plaintiff subsequently left the United States and

returned to his country of origin, Ecuador, to avoid further legal trouble related to the


accident. Dkts. 48 at 2, 49 at 2.




 As noted above, the first payment from Defendants was due on or before March 1,2019;
therefore, on January 1, 2019, the eleventh payment became due.
           Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 4 of 15



           Defendants concede that they have not made payments to Plaintiff strictly in the manner


agreed upon in the settlement agreement; however, they contend that this is due to the fact that


after Plaintiff moved to Ecuador, Plaintiff allegedly began harassing Defendant's family in an

attempt to obtain the settlement payments ahead of the agreed upon schedule. Dkts. 48 at 2, 49 at


2. Defendant further alleges that, on one occasion, Plaintiff showed up at Defendant's father's


home "with several armed men and threatened him." Diet. 49 at 2. In an attempt to end the


harassment, Defendant alleges that he and his brother, Romulo H. Rivera ("Romulo"), came to


an agreement whereby Romulo would pay Plaintiff the $40,000.00 owed in the settlement

agreement and, in exchange, Defendant "agreed to transfer a house that [he] purchased in


Ecuador a few years earlier to Romulo. Dkt 48 at 2; 49 at 2. However, as the house in question


was originally purchased in Romulo's name, there was no actual transfer of title in this exchange


and, thus. Defendant was unable to produce evidence of this transfer. Dkt. 49 at 3. Additionally,


Defendant asserts that Romulo has since sold the house. M Defendant further alleges that


Plaintiff initially demanded that he be paid in cash, but Romulo refused and, instead, paid

Plaintiff with two $20,000 certified checks from Banco BoUvariano. Id. As noted, Defendants


concede that these payments were not in strict compliance with the settlement agreement. Dkt


48 at 2.


           Plaintiff, on the other hand, denies that he ever received any money from Defendants or


Defendant's relatives. Dkts. 45 at 4, 51 at 1. On or about March 22, 2019, Plaintiff contends that


he called his attorney In this matter to inquire as to why he had not received the first payment he


was owed that became due on March 1, 2019. Dkt 51. Plaintiff's counsel then sought an


explanation from Defense counsel as to this missing payment. After speaking with Defendant,


Defense counsel replied to Plaintiffs counsel via email that after Plaintiff allegedly harassed
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 5 of 15



Defendant's family in Ecuador, "even hir[ing] some gang members to terrorize them,"


Defendant's family allegedly paid the full amount due to Plaintiff. Dkts. 45 at 3, 48 at 3, 7.

Defense counsel avers that he attached copies of the certified checks to this email. Dkt. 48 at 3.


Plaintiffs counsel declares that Plaintiff "adamantly denied" the accusations that "Plaintiff had

forced Defendants to pay the full $40,000 owed through illegal coercive means, including with

the involvement of 'gang members/" and denied ever receiving any money from Defendant's


relatives. Dkt 45 at 4.


        At Plaintiffs counsel's request for proof of payment. Defendants, on May 23, 2019,


produced two letters purportedly from Banco Bolivariano that referenced two $20,000.00 checks


made out to "Robinson Gllberto Salto" and, according to Defendant, confirmed that the checks


were purchased and paid. Dkts. 45 at 4; 49 at 3. Plaintiff included these two letters, written in


Spanish, in its filings, Dkt. 45-4; however, the translation of only one of the letters was provided


to the Court, see Dkt. 55-1 at 5. Plaintiff responded that these letters were fake and that he


never received this money. Dkts. 45 at 4, 51. Consequently, Plaintiff requested that a


prosecutor's office in Ecuador conduct an investigation after which Plaintiff allegedly obtained

two new letters from Banco Bolivariano concluding that the original two letters provided by


Defendant, discussed above, were indeed not executed by Banco Bolivariano. Id.; see Dkt. 55-1 .


Only one such letter appears in the record, presumably addressing one of the original letters and




 On April 24, 2020, the Court ordered the parties, to the extent that they wished the Court to
review or rely on their respective Spanish-language filings, to file certified translations into
English of their filings by June 15, 2020. Dkts. 52, 53. The parties filed certified translations on
June 11, and 15, 2020. Dkts. 54, 55. However, as noted, the translation for only one of original
letters from Banco Bolivariano was filed; therefore, the Court does not rely on the imtranslated
letter in deciding this motion. See Sicom S.P.A. v. TRSInc., 168 F. Supp. 3d 698, 709 & n.9
(S.D.N.Y.2016).
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 6 of 15



one of the certified checks. Dkt 55-1 at 8; see generally Dkt 55-1. In this letter, Banco


Bolivariano concluded that "Mr. Salto Zhindo Robinson Gilberto has not been a client of our


institution," and "that the document attached to your official letter has not been issued by Banco


Bolivariano." Id, After Defendants disputed this finding. Plaintiff again requested corroborating


evidence from Defendants in support of its claim, "such as proof of any reimbursement payments


made by Defendant. . . to his relatives, or any bank account information that shows the


deduction of the $20,000.00 checks." Dkt. 45 at 4-5. Plaintiff alleges that Defendants did not

provide any additional evidence in support of their claim. Defendants have, however, produced


copies of the cancelled checks to the Court, Dkt. 49 at 6-9, and, as noted above, claim that they


also produced copies to Plaintiff when requested, Dkt. 48 at 3 (citing the Email to Plaintiffs

counsel, Dkt. 48 at 7). Additionally, Defendant attached to his affidavit a "sworn statement. . .


from Romulo, confirming that the settlement payments were made." Dkt. 49 at 4. In this


notarized statement from Romulo, dated January 8, 2020, Romulo claims that on March 2 and 5,


2019, two checks totaling $40,000 were provided to Plaintiff in order the satisfy the amount

owed to Plaintiff. Dkt 54 at 3.3

       On December 10, 2019, Plaintiff filed the instant motion to enforce the settlement. Dkt.


43. In the instant motion, Plaintiff argues that as Defendants have allegedly failed to pay any

amount of the $39,205.42 that Defendants agreed to pay towards Plaintiffs back wages and


liquidated damages in the settlement agreement, Dkts. 45 at 6, 50 at 5,and,as of the date of


Plaintiffs reply, allegedly failed to pay $1,732.88 in the attorneys' fees and costs agreed upon,




3 Romulo's notarized statement was not a "sworn" statement as averred by Defendants and,
unlike Plaintiffs declaration, failed to comply with 28 U.S.C. § 1746 (requirements for unswom
declarations executed outside of the United States).
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 7 of 15



Defendants now owe Plaintiff 200% of these sums, atotal of $81,876.20, Dkt. 50 at 5, pursuant


to the liquidated damages provision in the settlement agreement discussed supra. Additionally,


Plaintiff seeks $2,322.50 in attorneys' fees and costs associated with the instant motion practice.


Id.


 II. MOTION TO ENFORCE SETTLEMENT

       "A district court has the power to enforce summarily, on motion, a settlement agreement


reached in a case that was pending before it." Milner v. City of New York, No. 10 Civ. 9384,


2012 WL 3138110, at *3 {S.D .^.^, Aug 2,2012') (quoimg Meetings & ExposUions, Inc. v.


Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974)). "A party seeking to enforce a purported

settlement agreement has the burden of proof to demonstrate that the parties actually entered into


such an agreement." Benicorp Ins. Co. v. Nat'l Med. Health Card Sys., Inc., 447 F. Supp.2d 329,


335 (S.D.N.Y Aug 28, 2006). "It is well established that settlement agreements are contracts and


must therefore be construed according to general principles of contract law." Tromp v. City of


New York, 465 F. App'x 50, 51 (2d Cir. 2012); see also Powell v Omnicom, 497 F.3d 124, 128

(2d Cir. 2007) ("A settlement agreement is a contract that is interpreted according to general


principles of contract law."). "[0]nce reached, a settlement agreement constitutes a contract that


is binding and conclusive and the parties are bound to the terms of the contract even if a party




4 The fact that Defendants fell behind on the payments towards attorneys' fees and costs, and
later caught up on these payments is at most an immaterial breach and may entitle Plaintiff to
nominal damages only. See Planete Blene Television, Inc. v. A&E Television Networks, LLC, No.
16 Civ. 9317 (PGG), 2018 WL 10579873, at *13-14 (S.D.N.Y. Sept. 19, 2018) (finding that
under New York law brief delays In payments, that do not prejudice the plaintiff, are immaterial
breaches); Orlander v. Staples, Inc., 802 F.3d 289, 298 (2d Cir. 2015) ("the nonbreaching party
is entitled to damages caused even by the immaterial breach, albeit that these may be nominal in
amount.... [A] nonperforming party is liable for any breach of contract, but the other party is
discharged from further performance, and is entitled to substantial damages only when there is a
material breach."). Accordingly, I do not include the $1,732.88 of attorneys' fees and costs that
Plaintiff alleges were not paid in the calculation of liquidated damages, discussed infra.
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 8 of 15



has a change of heart between the time of the agreement to the terms of the settlement and the


time it is reduced to writing." Elliott v. City of New York, No. 11 Civ. 7291, 2010 WL 3854892

at *2 (S.D.N.Y Sept. 5, 2012) (quotation marks and citation omitted).


        The Second Circuit has declined to decide whether New York or federal common law


determines whether the parties have reached a settlement of claims involving both federal and


state causes of action, "because there is no material difference between the applicable state law


or federal common law." Kaczmarcysk v. Button, 414 F. App'x 354, 355 (2d Cir. 201 1).


Inasmuch as there is no material difference, I will analyze the issue pursuant to New York's


well-settled principles of contract formation. Under New York law, formation of a valid contract


requires:


       an offer, acceptance, consideration, muh-ial assent and intent to be bound. Mutual
       assent in turn requires "a meeting of the minds of the parties" on all essential
       terms. Whether such an accord exists is a question of fact that must be resolved by
       analyzing the totality of the circumstances.


Sunbelt Rentals^ Inc. v. Charter Oak Fire Ins. Co., 839 F. Supp2d 680, 687 (S.D.N.Y 2012)


(internal quotation marks and citations omitted).


       Here, the parties executed the settlement agreement and, by joint letter dated January 28,


2019 (drafted by Plaintiff) submitted it to the Court for approval pursuant to Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Dkt. 36. Thus, the parties unequivocally


expressed their mutual assent and intent to be bound to the fair and reasonable terms of the


agreement, subject only to the Court's approval as mandated by Cheeks. I approved the terms of


the agreement on February 1, 2019. Dkt 36. Moreover, the parties do not now dispute that a


valid contract was formed.


            a. Contract Modification
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 9 of 15



       Accepting argziendo Defendant's contention that he arranged with his brother for


Plaintiff to be paid the entire amount of the agreed-upon settlement up front, Defendant is


essentially arguing that he unilaterally modified the terms of the contract. The original terms


were drafted, and agreed to by both parties, in such a way as to avoid the very uncertainty we


face here. Specifically, the two monthly checks for Plaintiffs back wages and liquidated

damages were to be sent directly to Plaintiffs counsel, the former to be reported on a W-2 and


the latter to be reported on a Form 1099 issued by Defendants. See Dkts. 35-1 at 2-3, 45-2 at 3-4.


Defendant now alleges that, unbeknownst to his counsel, unsupported by any agreement in


writing or even any alleged oral agreement with Plaintiff, and without regard to tax reporting or


notice to Plaintiffs counsel, his brother sent $40,000 directly to Plaintiff in satisfaction of the

settlement agreement.


       Under New York law, "parties may modify a contract (by another agreement, by course


of performance, or by conduct amounting to waiver or estoppel.'" Kaplan v. OldMut. PLC, 526


F. App'x 70, 72 (2d Cir. 2013) (quoting Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775,


783 (2d Clr.2003)). Although the settlement agreement here does not have language mandating

that modification of the agreement must be made in writing, Dkt 35-1 at 5, "[cjontract


modification requires proof of each element requisite to the formation of a contract, including 4a


manifestation of mutual assent sufficiently definite to assure that the parties are tmly in


agreement with respect to all material terms/" Id. (quoting Express Indus. & Terminal Corp. v.


N.Y. State Dep'tofTmnsp., 93 N.Y.2d 584, 693 (1999)).

       There is no indication in the record that the parties agreed, either orally or in writing, to


modify the settlement agreement. Defendant Rivera-Salto does not suggest that he ever spoke to


Plaintiff concerning his decision to "an'ange[ ] with Romulo that he would pay the full settlement
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 10 of 15



amount to Plaintiff on my behalf," "rather than pursuant to the schedule set forth in the


settlement agreement," Dkt. 49 at 1, 2, or that there was a meeting of the minds of the parties on


all essential terms of the modification. Indeed, Defendant appears to have never spoken to his


lawyer about this decision either. See Dkt. 48 at 7. Moreover, there is nothing in the record


demonstrating that Plaintiffs course of performance signified assent to the modification. Even if


Defendant could demonstrate that Plaintiff accepted the $40,000 payment from Defendant s

brother, "a single act of accepting payment is not a course of performance sufficient to


demonstrate mutual assent." Dallas Aerospace, 352 F.3d at 783 (citing UCC § 2-208(1); 1

James J. White & Robert S. Summers, Uniform Commercial Code, § l-6(c), at 48 & n. 39 (4th


ed.1995); and CT Chemicals (U.S.A.), Inc. v. Vinmar Impex, Inc., 81 N.Y.2d 174, 179 (1993)


(requiring "repeated occasions for performance and opportunity for objection")).5 To the


contrary, Plaintiffs course of conduct supports the conclusion that he did not assent to any


modification. On or about March 22, 2019, approximately three weeks after Plaintiff was to


receive his first scheduled payments pursuant to the Settlement Agreement, Plaintiff declared, I


called my attorney about the check that I was owed. My attorney told me that Defendants'


counsel said Defendants gave my settlement money to me directly. I told my counsel that was


not true, and that I never received any money from Defendants." Dkt. 51 at 1. After Plaintiffs


counsel inquired as to the missing payment, defense counsel, unaware of the actions of


Defendant and his brother, replied that "[he] had an interesting discussion with [Defendant]

today," in which he learned that Defendant's family had paid Plaintiff $40,000. Dkt. 48 at 7.




 In his unsworn letter to defense counsel, Dkt 54 at 3, Romulo claims to have paid Plaintiff with
two $20,000 checks dated March 2 and 5, 2019; however, there is no indication of how or when
the checks were delivered to Plaintiff or that these alleged payments amounted to repeated
performance allowing Plaintiff the opportunity for objection.


                                                10
         Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 11 of 15



         "Moreover, for a course of performance to demonstrate mutual assent to a modification,


it must be "unequivocally referable' to the modification." Dallas Aerospace, 352 F.3d at 783


(quoting Rose v. Spa Realty Assocs., 42 N.Y.2d 338, 397 N.Y.S.2d 922, 366 N.E.2d 1279, 1283


(1977)). "Similarly, for conduct to amount to a waiver or estoppel, it must not otherwise be


compatible with the agreement as written; rather, the conduct of the parties must evidence an


indisputable mutual departure from the written agreement." Ballard v. Parkstone Energy, LLC,


522 F. Supp. 2d 695, 709-10 (S.D.N.Y. 2007) (quoting Dallas Aerospace, 352 F.3d at 783).

         Defendant specifically alleges that "[he] tinder stand [s] that Plaintiff came to my father's

house with several armed men and threatened him," "apparently trying to get paid ahead of the


settlement schedule." Dkt. 49 at 2 (emphasis added). Defendant further avers that "[he]


zmderstand[s] that Romulo subsequently purchased two certified checks from Banco Bollvariano


. . . and this is how he paid the settlement amount to Plaintiff," "[he] understand^] that Plaintiff

originally accepted the payment from Romulo and indicated that he was satisfied," and [he]

understand^] that [Plaintiff] subsequently approached Romulo about a scheme to try and

defraud [him] out of additional money; however, [Romulo] informed [him] that he declined to

participate." Id. at 3 (emphasis added). These declarations, all based on hearsay, do not


sufficiently connect Plaintiffs purported actions in Ecuador to the instant dispute and,


accordingly. Plaintiffs alleged acceptance of the checks from Defendant's brother, even if


established, is not "unequivocally referable" to the alleged modification and does not evidence


"an indisputable mutual departure from the written agreement." If Defendant's brother was


subjected to extortion in Ecuador, he may have recourse in that jurisdiction, but the instant, and


not clearly connected, settlement enforcement proceeding in an American court is not the proper


venue.




                                                   11
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 12 of 15



        Additionally, "[f]or a contract to be modified by a course of conduct, 'any change in an


existing contract must have a new consideration to support it/" id. at 710 (quoting Estate of


Anglin v. Estate ofKelley, 270 A.D.2d 853, 705 N.Y.S.2d 769, 772 (N.Y.App.Div.2000)), and,


as in Ballard, "[t]here are no documents or authorities to support this contention," id., here.


Moreover, "[t]he intent to waive must be unmistakably manifested, and is not to be inferred from


a doubtful or equivocal act," id (quoting Ess & Vee Aconstical & Lathing Contractors, Inc. v.


Prato Verde, Inc., 268 A.D.2d 332, 702 N.Y.S.2d 38, 39 (N.Y.App.Div.2000)), and Defendant


does not contend that Plaintiff waived the original terms of the settlement agreement either orally


or in writing and has not established that the terms were waived through a course of conduct.


       Accordingly, Defendant has not established that the settlement agreement was modified


either by another agreement, by a course of performance, or by conduct amounting to waiver or


estoppel. I next turn to the question of whether Defendants breached the settlement agreement.


           b. Breach of Contract


        "Under New York law, there are four elements to a breach of contract claim: '(1)the


existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach


of contract by the defendant, and (4) damages/" Planets Blene Television, Inc. v. A&E


Television Networks, LLC, No. 16 Civ. 9317 (PGG), 2018 WL 10579873, at *7 (S.D.N.Y. Sept.

19, 2018) (quoting Ellington Credit Fund, Ltd. v. Select Portfolio Servicing, Inc., 837 F. Supp.


2d 162, 188-89 (S.D.N.Y. 2011)).

       The first two elements are not in dispute. Although the parties also do not dispute


whether Defendants failed to strictly comply with the terms of the contract, see Dkt. 48 at 2 ^[ 7,

they do ultimately dispute whether Defendant's brother actually paid Plaintiff and, thus, whether

Defendants breached the settlement agreement and whether Plaintiff suffered any damages.




                                                 12
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 13 of 15



       Having concluded that, regardless of whether Defendant's brother paid Plaintiff,


Defendant did not establish that the contract was modified and, similarly, did not establish that

the alleged payment was related to the instant contract dispute, I find that Defendants breached


the agreement by falling to make any of the scheduled settlement payments to Plaintiff and that

Plaintiff was damaged in the amount of $39,205.42.

           c. Liquidated Damages


       Plaintiff now seeks 200% of the $39,205.42 in damages pursuant to the liquidated

damages provision in the settlement agreement. Dkts. 35-1 at 3, 45-2 at 4. Defendants do not


contest the fairness of this provision. In any event, under New York law, "[a] contractual


provision fixing damages in the event of breach will be sustained if the amount liquidated bears a


reasonable proportion to the probable loss and the amount of actual loss is incapable or difficult


of pTQcise esiimstion" HLT Existing Franchise Holding LLC v. Worcester Hosp. Grp., LLC, 609


F. App'x 669, 672 (2d Cir. 2015) (quoting Truck Rent-A-Ctr., Inc. v. Puritan Farms 2nd,


Inc., 41 N.Y.2d 420, 425 (1977)). "The burden rests with the party seeking to avoid the payment

of damages." M (citing JMD Holding Corp. v. Cong. Fin. Corp,, 4N.Y.3d 373, 380 (2005)).


"The question of whether the fee is enforceable 'is a question of law, giving due consideration to


the nature of the contract and the circumstances.'"/^, (quoting JMD/fo/^'n^ Corp., 4N.Y.3d at


379). "Additionally, the New York Court of Appeals has 'cautioned generally against interfering

with parties' agreements/ and has noted that 'the trend favors freedom of contract through the


enforcement of stipulated damage provisions as long as they do not clearly disregard the


principle of compensation/" Id. at 672-73 (internal citations omitted).


       Given the fact that Defendants do not contest the fairness of the subject provision and


Plaintiffs assertions that he was initially seeking $42,997.50 in compensatory damages,




                                                 13
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 14 of 15



$42,997.50 in liquidated damages, and $5,000 in NYLL statutory damages, totaling $90,995.00,

I find that the liquidated damages provision in the settlement agreement "d[id] not clearly

disregard the principle of compensation." Id. Accordingly, Plaintiff is awarded $78,410.84,


200% of the outstanding balance owed for back wages and liquidated damages set forth in the

settlement agreement.


           d. Attorneys' Fees and Costs


       Finally, Plaintiffs counsel requests $2,322.50 in attorneys' fees incurred to enforce the


settlement agreement. Dkt 50 at 5. Alexander Coleman, the "litigating partner" at Plaintiffs


counsel's firm, BorrelU & Associates, P.L.L.C., seeks $350 per hour for two hours of work, and


Jeffrey Maguire, the firm's senior counsel on this matter, seeks $295 per hour for 5.5 hours of


work. Dkts. 44 at 9; 45 at 6; 50 at 4-5. Defendants do not contest the fees sought by Plaintiffs


counsel. I find that, based on the backgrounds of the respective counsel, see Dkt 45 at 7-8,the


hourly rates requested are reasonable. See, e.g., Gonzalezv. Scalmatella, Inc., 112 F. Supp. 3d 5,


28 (S.D.N.Y. 2015) (collecting cases and, in a case achieving a $7,500 settlement, applying


hourly rates of $450 per hour for a partner who began litigating wage and hour claims in 2009

and $350 per hour for a senior associate with 10 years of experience practicing law); see also


Vivaldo v. United Talmiidical Academy of Kiryas Joel, Inc., 14 Civ. 2636 (GWG), Dkt. 128 at 3

(S.D.N.Y. Feb. 9, 2018) (finding the rates of $350 per hour for Alexander Coleman and $295 per

hour for Jeffrey Maguire to be reasonable; the rates these attorneys requested in Vivaldo are


found at Dkt. 125 at 14-15 of that case). Accordingly, Plaintiffs counsel is awarded $2,322.50


in attorneys fees.


III. CONCLUSION




                                                14
        Case 7:17-cv-03583-PED Document 56 Filed 07/31/20 Page 15 of 15



       Accordingly, Plaintiffs motion to enforce the settlement agreement is GRANTED.


Plaintiff is awarded damages in the amount of $78,410.84 for back wages and liquidated

damages, and Plaintiffs counsel Is awarded attorneys' fees and costs in the amount of $2,322.50,


for a total of $80,733.34.

       The Clerk of the Court is respectfully directed to enter judgment accordingly and to

terminate the Instant motion (Dkt. 43).


Dated: July 31,2020 SCLORB^RED
       White Plains, New York



                                                           PAUCE. DAVISON, U.S.MJ.




                                               15
